Citation Nr: 1710666	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1982 to June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal was previously before the Board in May 2015 in order to schedule the Veteran for a hearing.  The requested hearing was scheduled for September 22, 2015.  On the day the hearing was scheduled, the Veteran submitted a letter to the RO requesting that his hearing be rescheduled due to a fall his wife suffered at home and was currently in the hospital.  Since the submission of this letter, the Veteran's hearing has not been rescheduled.  In a March 2016 Board Remand, the Board once again referred this issue to the RO for the scheduling of a new hearing for the Veteran regarding his low back disability.  As such, the Board is once again remanding this claim to the RO in order for a hearing to be scheduled.  

The record reflects that the requested hearing before the Board has not been rescheduled.  Because the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  38 U.S.C.A. § 7107 (b) (West 2014); 38 C.F.R. § 20.904 (a)(3) (2016).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before the Board at the earliest opportunity.  Notification of the hearing must be mailed to the Veteran at his current address, please note the change of address in the record.  The Veteran should be notified in writing of the date, time and location of his hearing. 

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



